       Case 2:18-cv-00153-KS-MTP Document 45 Filed 11/13/18 Page 1 of 2
 


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               EASTERN DIVISION

JOHN DOE                                                                       PLAINTIFF

V.                                             CIVIL ACTION NO. 2:18-CV-153-KS-MTP

THE UNIVERSITY OF SOUTHERN MISSISSIPPI, ET AL.                              DEFENDANTS


                 STIPULATION OF DISMISSAL WITHOUT PREJUDICE

       Plaintiff John Doe (“Plaintiff”) and Defendants Board of Trustees of State Institutions of

Higher Learning (“IHL Board”) and the State of Mississippi (the “State”) jointly submit this

Stipulation of Dismissal Without Prejudice as to Defendants IHL Board and the State. Plaintiff,

IHL Board, and the State stipulate that dismissal as to IHL Board and the State is appropriate

pursuant to Federal Rule of Civil Procedure 41(a)(1)(ii).

       SO STIPULATED, this the 13th day of November, 2018.


                                      BY:    /s/ J. Andrew Mauldin
                                             J. CAL MAYO, JR. (MB No. 8492)
                                             J. ANDREW MAULDIN (MB No. 104227)
                                             Attorneys for Defendants Board of Trustees of
                                             State Institutions of Higher Learning, the State
                                             of Mississippi, the University of Southern
                                             Mississippi, Rodney D. Bennett in his official
                                             capacity, and Rebecca Malley in her official
                                             capacity.


                                      BY:    /s/ Daniel M. Waide
                                             DANIEL M. WAIDE (MB NO. 103543)
                                             Attorney for Plaintiff


                               




 
        Case 2:18-cv-00153-KS-MTP Document 45 Filed 11/13/18 Page 2 of 2
 


                                     CERTIFICATE OF SERVICE
        I, J. Andrew Mauldin, attorney for Defendants, do certify that I have electronically filed

the foregoing with the Clerk of the Court using the ECF system which sent notification of such

filing to all attorneys of record.

        THIS, the 13th of November, 2018.


                                              /s/ J. Andrew Mauldin
                                              J. ANDREW MAULDIN




                                                 2
